Citation Nr: 0813150	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for a right hand and 
finger disability, claimed as secondary to cervical spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1987.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
in which the RO denied the veteran's claims for service 
connection for low back disability, for bilateral tinnitus, 
for right ankle disability, for cervical spine disability, 
and for right hand and finger disability as secondary to a 
cervical spine disability.  In January 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that same month.

In June 2007, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include further attempts to obtain the 
veteran's service medical records.  After accomplishing 
further action, the RO continued the denial of the claims on 
appeal (as reflected in a November 2007 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no medical evidence or opinion to even suggest 
that there exists a medical nexus between current low back 
disability-particularly, degenerative changes-and service.

3.  There is no medical evidence or opinion to even suggest 
that there exists a medical nexus between any current 
tinnitus and service.

4.  There is no medical evidence that the veteran has, or 
ever has had, either a right ankle disability or cervical 
spine disability.

5.  As service connection for cervical spine disability has 
not been established, there is no predicate for a grant of 
service connection for a right hand and finger disability as 
secondary to cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.  The claim for service connection for a right hand and 
finger disability, claimed as secondary to a cervical spine 
disability, is without legal merit.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a January 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for a low back disability, for bilateral 
tinnitus, for a right ankle disability, and for a cervical 
spine disability, as well as what information and evidence 
was needed to substantiate his secondary service connection 
claim, what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The January 2003 letter-which meets the 
first three of Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirements.  

A September 2007 post-rating letter informed the appellant 
about the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims, 
and how disability ratings and effective dates are assigned 
and the type of evidence that impacts those determinations.  
However, after issuance of this notice described above, and 
opportunity for the appellant to respond, the November 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
pre-induction examination; service personnel records; as well 
as outpatient treatment records from the VA Medical Center 
(VAMC) in Charleston, South Carolina.  Also of record and 
considered in connection with these claims are various 
written statements provided by the veteran and by his 
representative, on his behalf.

The Board notes that no further RO action to obtain relevant 
records is required.  Most of the veteran's service medical 
records have not been located.  In its June 2007 remand, the 
Board requested that the RO recontact the National Personnel 
Records Center (NPRC) and the service department to obtain 
copies, that the RO inform the appellant about alternative 
methods to substantiate a claim for service connection 
without service medical records, and that it continue its 
search for these records until they are obtained or until 
further efforts would be futile.  See 38 C.F.R. § 3.159(c).  
The RO's September 2007 letter noted above also notified the 
appellant that it was requesting service medical records from 
his service department and provided information on what the 
veteran could use as substitutes for service medical records.  
However, the veteran did not respond with additional 
evidence.  The Department of the Army provided the veteran's 
entire service personnel file, but no additional service 
medical records could be located.  An October 2007 message 
from NPRC explains that no further service medical records 
could be located.  The Board also notes that the RO's 
September 2007 letter asked the appellant for authorization 
to obtain private hospital records related to his claim for 
service connection for a low back disability, but the veteran 
never responded.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309.

A.  Low Back Disability and Bilateral Tinnitus

First addressing the question of current disability for each 
claim, the Board notes that VA medical records dated from 
December 2002 to November 2005 are replete with references to 
the veteran's complaints of back pain.  While pain, alone, 
without evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes (see, 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)), 
the Board also notes, however, that December 2002 VA x-rays 
reveal some limited spondylosis in the lumbar spine without 
significant evidence of loss of vertebral body height or disc 
space height.  A January 2004 VA medical record reveals that 
when the veteran was seen for other reasons, he reported 
tinnitus on the left side, sometimes with a pulsatile 
quality. An April 2004 VA audiology consultation reveals that 
the veteran complained of intermittent dizziness and 
recurrent ringing tinnitus for approximately 4 years.  While 
this evidence supports a finding of current low back 
disability and current bilateral tinnitus, these claims must, 
nonetheless, be denied on the basis of medical nexus.

There is no medical evidence documenting a back injury or 
back problems or tinnitus during service .  As indicated 
above, the majority of the veteran's service medical records 
are not available and he has not responded to the RO's 
requests for information to obtain alternative service 
medical records.  In fact, as regards the veteran's back, a 
December 2002 VA medical record notes that the veteran 
apparently injured his back while working in construction-
which the treatment provider noted that the veteran 
apparently had done for  most of his life--and the veteran's 
representative as much as concedes in his March 2008 brief 
that the veteran's back injury was incurred while the veteran 
was working in construction post-service.  

Post service, there is no evidence of a back disability 
within the one-year presumptive period for chronic diseases, 
or for many years after service.  VA medical records show x-
ray evidence of limited spondylosis in December 2002, 15 
years after the veteran separated from service.  As noted 
above, there also is no medical evidence of tinnitus until 
2004, approximately 17 years after his separation from 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992). 

Further, there is no medical evidence opinion that there 
exists a nexus between either any current back disability-to 
include degenerative changes-or current  tinnitus and 
service, and neither the veteran nor his representative have 
presented or identified any such existing evidence or 
opinion.  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the veteran 
and those of his representative, advanced on his behalf; 
however, none of this evidence provides a basis for allowance 
of either claim.  As indicated above, each of these claims 
turns on the question of medical nexus between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  However, as laymen without 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the claims for service connection 
for a low back disability and for bilateral tinnitus must be 
denied.  In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right Ankle and Cervical Spine Disabilities

As noted above, the majority of the service medical records 
have not been located, and the veteran has not responded to 
the RO's requests as regards obtaining alternative records.  
However, of record is the report of a June 1980 pre-induction 
examination, which includes no notation as to any pre-
existing ankle or spinal abnormalities.  

Post-service medical records also reflect no findings or 
diagnoses of either right ankle or cervical spine disability.  
While a December 2002 VA medical record includes a notation  
that the veteran had apparently hurt his upper neck in 
service, no diagnosis of current disability was rendered.  
Further, none of the medical records reflect any complaints, 
findings, or diagnosis pertinent to the veteran's right 
ankle.

Thus, there is no medical evidence that the veteran has, or 
ever has had, either right ankle or cervical spine 
disability, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Again, the Board has considered the veteran's and his 
representative's assertions, but, as expressed above, neither 
has the appropriate medical training or expertise to 
competently render a probative opinion on a medical matter, 
such as diagnosis.  See Bostain, 11 Vet. App. at 127.  See 
also Routen, 10 Vet. App. at 186 ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  Hence, any lay assertions in this regard have 
no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for a right ankle disability and for a 
cervical spine disability must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 




III.  Secondary Service Connection 

In seeking service connection for a right hand and finger 
disability (a tingling condition), the veteran and his 
representative have consistently asserted that this 
disability is secondary to his claimed cervical spine 
disability.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

However, in view of the Board's decision to deny service 
connection for a cervical spine disability, as noted above, 
there no legal basis for granting service connection for a 
right hand and finger disability, claimed as secondary to a 
cervical spine disability.  Where, as here, service 
connection for the primary disability has been denied, the 
veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for a right hand and finger 
disability as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Service connection for a low back disability is denied.

Service connection for bilateral tinnitus is denied.

Service connection for right ankle disability is denied.

Service connection for cervical spine disability is denied.

Service connection for right hand and finger disability, 
claimed as secondary to cervical spine disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


